                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR18-0238-JCC
10                          Plaintiff,                    MINUTE ORDER
11           v.

12    TY LEE TREDDENBARGER,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion to strike a victim impact letter
18   regarding sentencing (Dkt. No. 49). That motion is DENIED for the reasons stated by the Court
19   at the sentencing hearing held on June 11, 2019.
20          DATED this 11th day of June 2019.
21                                                         William M. McCool
                                                           Clerk of Court
22

23                                                         s/Tomas Hernandez
                                                           Deputy Clerk
24

25

26


     MINUTE ORDER
     CR18-0238-JCC
     PAGE - 1
